BRADFORD, Judge,
concurring in part, dissenting in part.
While I concur with the majority's conclusion that the trial court's order denying Father's petition to modify his child support obligation was not clearly erroneous, I respectfully dissent from its conclusion that the trial court abused its discretion in finding Father in contempt.
This court has previously concluded that it is for the trial court to weigh the evidence and determine whether Father's noncompliance with the court's child support order was willful. See Holman v. Holman, 472 N.E.2d4 1279, 1284 (Ind.Ct.App.1985) (providing that it is for the trial court to weigh the evidence and determine whether an individual's noncompliance with the court's order was willful). Father had the burden of proving to the court that his failure to comply was not willful or was otherwise excused. Id. Moreover, whether a party is in contempt is a matter within the trial court's discretion, and its decision will be reversed only for an abuse of that discretion. Norris v. Pethe, 838 N.E.2d 1024, 1029 (Ind.Ct.App.2005).
Here, Father's testimony establishes that he knew that he was obligated, by court order, to pay child support in the amount of $106 per week, but that he willfully chose to attend school full-time in lieu of obtaining gainful employment and supporting his children. On appeal, Father does not dispute that he willfully chose to attend school full-time rather than obtain gainful employment or argue that his failure to pay children support was otherwise excused, but rather argues that the trial court abused its discretion in finding him in contempt because there was no evidence in the record establishing that he *1245was financially capable of meeting his child support obligation while enrolled in school full-time. To me, Father's choice to eliminate the income needed to support his children in favor of attending school amounts to a willful failure to pay on his part. Just as probationers must suffer the consequences of willful failure to pay restitution, so should parents for their willful failure to pay child support. See Garrett v. State, 680 N.E.2d 1, 2 (Ind.Ct.App.1997) (providing that if the court finds that a probationer has willfully refused to make restitution or has failed to make sufficient bona fide efforts to pay, his probation can be revoked). I would therefore conclude that Father has failed to meet his burden of proving to the court that his failure to comply with the court's child support order was not willful or that is failure to comply was otherwise excused. See Holman, 472 N.E.2d at 1284.
For the foregoing reason, I would affirm the trial court's determination that Father was in contempt for willfully failing to meet his child support obligation.